Citation Nr: 1505161	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-48 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability, to include as secondary to service-connected residuals of a left knee medial meniscectomy and anterior cruciate ligament repair (left knee disability).

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service connected left knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1990 to April 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record.

The issues of service connection for a right ankle disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A previously unappealed August 1994 rating decision denied the Veteran service connection for a right ankle disability because the evidence did not show a right ankle disability at the time.

2.  Evidence received since the August 1994 decision relates to a previously unestablished fact necessary to substantiate the underlying right ankle claim and raises a reasonable possibility of doing so.

3.  A previously unappealed August 1994 rating decision denied the Veteran service connection for tinnitus because tinnitus was not shown at separation and he did not report for an examination to determine hearing loss.

4.  Evidence received since the August 1994 decision relates to a previously unestablished fact necessary to substantiate the underlying claim for tinnitus and raises a reasonable possibility of doing so.

5.  The Veteran's tinnitus began during service and has persisted.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claims are reopened and the matter of service connection for tinnitus is being granted (and the remaining matters on appeal are being remanded) there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

New and Material Evidence Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Right Ankle Disability

An August 1994 rating decision denied the Veteran service connection for a right ankle disability because there was no evidence of a right ankle disability at the time.  Evidence of record in August 1994 included the Veteran's service treatment records (STRs) and a June 1994 VA examination report with radiological findings showing no right ankle pathology.  

Evidence received since the August 1994 decision includes November 2014 private physical therapy records noting signs of a right ankle strain consistent with repeated issues and the Veteran's October 2014 Travel Board hearing testimony indicating his right ankle problems are due to favoring his right leg to compensate for his left knee disability.  The Veteran has also advanced a new secondary theory of entitlement based on his service-connected left knee disability.  

As the evidence received since August 1994 was not previously of record and is neither cumulative nor redundant of evidence then of record, it is new evidence.  Furthermore, the specific notation of consistency with repeated issues in the November 2014 physical therapy records is suggestive of a chronic right ankle condition, and therefore directly relates to the previously unestablished present disability element of service connection.  Moreover, the Veteran's testimony regarding the strain placed on his right ankle by overcompensation for his service-connected left knee disability suggests the two may be related.  Considering the above, and in light of the low threshold for reopening established under Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Accordingly, new and material evidence has been received, and the claim of service connection for a right ankle, to include as secondary to a left knee disability, may be reopened.

	Tinnitus

An August 1994 rating decision denied the Veteran service connection for tinnitus based on the fact that tinnitus was not shown on the separation examination and the Veteran did not report for a VA hearing loss examination.  As noted above, the evidence then of record included STRs and a June 1994 VA examination which did not address audiological problems.  

Evidence received since the August 1994 decision includes additional private medical records and the Veteran's October 2014 hearing testimony, in which he reports serving as an artillery fire control man.  He testified that he was exposed to loud noises at short distances and did not have adequate hearing protection, which eventually caused the onset of tinnitus that has been continuous since separation.  

The Board finds that there was essentially no previous evidence of record related to his tinnitus claim, and that the October 2014 testimony is undoubtedly new evidence.  Furthermore, the Veteran is fully competent to testify as to observable symptoms (such as ringing of the ears) and to diagnose simple medical conditions such as tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Consequently, the Board finds his testimony relates to the previously unestablished "present disability" element of service connection and, under the low threshold established under Shade, raises a reasonable possibility of substantiating the underlying claim.  Accordingly, new and material evidence has been received to reopen the claim of service connection for tinnitus.

When the Board reopens a claim that the RO did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010).  Here, there is sufficient evidence to grant the Veteran's underlying claim of service connection for tinnitus, and therefore he would not be prejudiced by the Board's adjudication in the first instance.

As noted above, the Veteran's testimony is competent evidence showing the onset of tinnitus during service and its persistence since separation.  Furthermore, his personnel records confirm that he held the military occupational specialty of field artillery fire control man.  Thus, the Board also finds his testimony to be credible.  Notably, the Veteran was awarded a combat action ribbon, and is therefore entitled to relaxed evidentiary standards afforded to combat veterans under 38 U.S.C.A. § 1154(b).  Accordingly, resolving all remaining doubt in his favor, the Board finds that service connection for tinnitus is warranted.


ORDER

The claim of service connection for a right ankle disability is reopened; to this extent only, the appeal is granted.

The claim seeking service connection for tinnitus is reopened, and service connection for tinnitus is granted.


REMAND

As noted above, when the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by the Veteran, or the Board finds that the Veteran would not be prejudiced by the Board's adjudication of the claim in the first instance.  Hickson, 23 Vet. App. at 399-401.  With respect to the claim for service connection of a right ankle disability, to include as secondary to his service-connected left knee disability, he has not waived RO initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ initial consideration of the reopened claim is needed.

Furthermore, as the evidence now suggests the Veteran has a chronic right ankle condition (that was not found on prior examination) and he has advanced a new secondary theory of entitlement that was not addressed on prior examination, a new examination to determine the nature and likely etiology of such condition is needed.  

The Veteran has not been afforded a VA examination in conjunction with his claim seeking service connection for a right shoulder disability.  However, private medical records include a diagnosis of a right rhomboid strain and MRIs showing a right shoulder avulsion tear, and the Veteran testified during the October 2014 hearing that his right shoulder problems began during service due to carrying heavy equipment on his shoulders.  The Board emphasizes, again, that the Veteran is entitled to relaxed evidentiary standards as a combat veteran under 38 U.S.C.A. § 1154(b).  Thus, his testimony alone may be probative evidence of an injury during service, are at least suggestive of a relationship between such injury and his claimed disability.  Consequently, under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the low threshold for determining when VA is obligated to provide an examination is met.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right ankle and right shoulder disabilities.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each right shoulder and right ankle disability entity found.

b. For each right shoulder disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, specifically considering his reports of right shoulder injury from carrying heavy equipment.

c. For each right ankle disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service or injuries therein.

d. For each right ankle disability diagnosed, please also indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service-connected left knee disability.

All opinions must include a complete rationale.

2. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


